Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On September 8, 2015, Media General, Inc. and Meredith Corporation announced a definitive merger agreement under which Media General will acquire all the outstanding common stock of Meredith in a cash and stock transaction (the "Meredith Merger"). Consummation of the Meredith Merger is subject to customary closing conditions including, among other things, Federal Communication Commission approval and shareholder approval from both Media General and Meredith shareholders. On December 19, 2014, Media General and LIN Media LLC ("LIN") were combined in a business combination transaction (the "LIN Merger"). Also on that date, in connection with the LIN Merger, Media General and LIN swapped or otherwise divested certain stations. The unaudited pro forma condensed combined financial informationfor the year ended December 31, 2014 and for the six months ended and as of June 30, 2015 has been derived from the historical consolidated financial statements of Media General for the year ended December 31, 2014 and for the six months ended and as of June 30, 2015, the historical consolidated financial statements of LIN Media for the period January 1, 2014 to December 18, 2014, and the historical consolidated financial statements of Meredith Corporation for the calendar year ended December 31, 2014 and for the six months ended and as of June 30, 2015, along with certain adjustments. Meredith's fiscal year ends on June 30. Therefore the Meredith unaudited historical consolidated financial statement of operations for the calendar year end December 31, 2014 is derived by combining the first six months of Meredith’s fiscal year 2015 and the last six months of Meredith’s fiscal year 2014. Meredith’s unaudited historical consolidated financial statement of operations for the six months ended June 30, 2015, is derived by subtracting the financial data from Meredith’s historical condensed consolidated financial statement of operations for the six months ended December 31, 2014 from the financial data from Meredith’s consolidated statement of earnings for the fiscal year ended June 30, 2015. The unaudited pro forma condensed combined statements of operations for the year ended December 31, 2014, have been prepared as though the LIN Merger and the Meredith Merger occurred as of January 1, 2014. The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2015 have been prepared as though the Meredith Merger occurred as of January 1, 2014, and the unaudited pro forma condensed combined balance sheet information at June 30, 2015 has been prepared as if the Meredith Merger occurred as of June 30, 2015. The pro forma adjustments give effect to events that are (1) directly attributable to the mergers, (2) factually supportable and (3) with respect to the statements of operations, expected to have a continuing impact on the combined company’s results. The pro forma adjustments are based on available information and assumptions that Media General’s and Meredith's managements believe are reasonable. Such adjustments are estimates and are subject to change. The unaudited pro forma condensed combined financial statements are provided for informational purposes only and do not purport to represent what the actual combined results of operations or the combined financial position of the combined company would have been had the LIN Merger and theMeredith Merger occurred on the dates assumed, nor are they necessarily indicative of future combined results of operations or combined financial position. The unaudited pro forma condensed combined financial statements do not reflect any cost savings or other synergies that the managements of Media General and Meredith believe could have been achieved had the LIN Merger and theMeredith Merger been completed on the dates assumed. The Meredith Merger will be accounted for using the acquisition method of accounting in accordance with ASC 805. Media General’s and Meredith’s managements have evaluated the guidance contained in ASC 805 with respect to the identification of the acquirer in the Meredith Merger and concluded, based on a consideration of the pertinent facts and circumstances, that Media General will acquire Meredith for financial accounting purposes. Accordingly, Media General’s cost to acquire Meredith has been allocated to the acquired assets, liabilities and commitments based upon their estimated fair values. The allocation of the purchase price is preliminary and is dependent upon certain valuations that have not progressed to a stage where there is sufficient information to make a final allocation. In addition, the final purchase price of Media General’s acquisition of Meredith will not be known until the date of closing of the Meredith Merger and could vary materially from the preliminary purchase price. Accordingly, the final acquisition accounting adjustments may be materially different from the preliminary unaudited pro forma adjustments presented. The actual amounts recorded as of the completion of the Meredith Merger may differ materially from the information presented in the unaudited pro forma condensed combined financial statements as a result of several factors, including the following: ● changes in Meredith’s net assets between the pro forma balance sheet as of June 30, 2015 and the closing of the Meredith Merger, which could impact the preliminary estimated purchase price or the preliminary estimated fair value as of the effective date of the Meredith Merger; ● changes in the price of Media General’s common stock; ● the value of the combined company at the effective date of the Meredith Merger; and ● other changes in net assets that may have occurred prior to the completion of the Meredith Merger, which could cause material differences in the information presented. The unaudited pro forma condensed combined financial statements should be read in conjunction with the accompanying notes and in conjunction with the consolidated financial statements and related notes of both Media General and Meredith filed with the Securities and Exchange Commission. The unaudited pro forma condensed combined financial statements constitute forward-looking information and are subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated. See “Risk Factors” and “Cautionary Note Regarding Forward Looking Statements,” which are included elsewhere and incorporated by reference in this prospectus. Meredith Media General Pro Forma Condensed Combined Balance Sheet As of June 30, 2015 (Unaudited, in thousands) Media General Historical Meredith Historical Pro Forma Adjustments Pro Forma Combined Company ASSETS Current assets: Cash and cash equivalents $ $ $ ) (a) $ Trade accounts receivable, net - Inventories - - Current portion of subscription acquisition costs - ) (b) - Current portion of broadcast rights - ) (c) - Current deferred tax asset - ) (c) Prepaid expenses and other current assets 4,516 (c) Total current assets ) Property and equipment, net 31,662 (b) Subscription acquisition rights - ) (b) - Broadcast rights - ) (c) - Other assets, net (a),(c),(f) Definite lived intangible assets, net (b) Broadcast licenses (b) Trade names - (b) Goodwill (b) Total assets $ $ 2,843,282 $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ $ (f) $ Accrued salaries and wages - Other accrued expenses and other current liabilities ) (a),(c) Current portion of unearned subscription revenues - - Current portion of long-term broadcast rights payable - ) (c) - Current installments of long-term debt ) (a) Current installments of obligation under capital leases - - Total current liabilities ) Long-term debt (a) Obligations under capital leases, excluding current installments - - Deferred income tax liabilities (a),(b),(e),(g) Retirement and postretirement plans - (c) Unearned subscription rights - - Long-term broadcast rights payable - ) (c) - Other liabilities ) (c) Total liabilities Noncontrolling interests - - Stockholders' equity: Common stock (d) Class B stock - ) (d) - Additional paid in capital - ) (d) - Accumulated other comprehensive income (loss) ) ) (a),(e) ) Retained earnings ) (a),(d),(f) Total stockholders' equity 4,178 Total liabilities, noncontrolling interests and stockholders' equity $ (a) Reflects (1) theissuance ofdebt financing and the expenditure of cash necessary to acquire Meredith, (2) the repayment of Meredith’s existing debt and settlement of its interest rateswaps and (3) the repayment of Media General’s 6-3⁄8% senior notes due 2021 (“Media General’s 2021 Notes”). If the Meredith Merger had occurred as of June 30, 2015, the carrying amount of Media General’s long-term debt would have been as follows on a pro forma basis: (In thousands) Media General Credit Agreement $ 5.875% Senior Notes due 2022 Other borrowings, less unamortized discounts Unsecured financing Incremental Term B Loan Less: current installments of long-term debt Long-term debt $ Meredith Media General Pro Forma Condensed Combined Balance Sheet As of June 30, 2015 (Unaudited, in thousands) (b) Reflects an adjustment to (1) eliminate capitalized subscription acquisition costs, (2) record identifiable tangible and intangible assets of Meredith at their preliminary estimated fair value, and (3) record goodwill for the excess of cost over fair value of net identifiable assets of Meredith. The allocation of purchase price is subject to change as the appraisals are completed and more facts become known. (c) Reflects reclassifications to the historical presentation of the Meredith balance sheet to conform to the presentation used in the Media General balance sheet. The adjustments reclassify current and long-term broadcast rights and broadcast rights payable, retirement and postretirement plan liabilities, and deferred income taxes, and certain other assets and liabilities. (d) Eliminates Meredith’s stockholders’ equityand records an estimate of the fair value of the number of shares of common stock expected to be issued to acquire Meredith (68,882,360) at an estimated stock price of $14.00 per share as of October 23, 2015 and an estimate of the fair value of stock options expected to be issued to certain Meredith employees to replace outstanding Meredith stock options. (e) Eliminate accumulated other comprehensive income and associated deferred income taxes related to Meredith's pension and postretirement plan liabilities and rate swaps. (f) Reflects the impact of merger-related expenses on the balance sheet. As of June 30, 2015,merger-related expensesare expected to totalapproximately $235.0 million including $60.7 million of deferred financing costs on the new debt issued and $54.9 million of accrued Meredith merger-related expenses. (g) Reflects the increase in deferred income tax liabilities for the difference between the book and tax basis of assets acquired as a result of purchase accounting. Meredith Media General Pro Forma Condensed Combined Balance Sheet As of June 30, 2015 (Unaudited, in thousands) For purposes of these Pro Forma Condensed Combined Financial Statements the estimated purchase price of Meredith was allocated based on preliminary estimated fair value as follows (in thousands): Estimated purchase price $ Working capital deficit acquired Property and equipment ) Definite-lived intangible assets ) FCC licenses (indefinite lived) ) Trade name (indefinite lived) ) Other assets acquired ) Pension and post-retirement liabilities assumed Long term unearned subscription revenues Other liabilities assumed Deferred income tax liability recorded in conjunction with acquisition Excess of cost over fair value of net identifiable assets of acquired businesses $ The amount allocated to definite-lived intangible assets represents the estimated fair values of network affiliations of $316.7 million, advertiser relationships of $212.9 million, customer relationships of $275.2 million, subscriber relationships of $45.5 million, and management contracts of $15.5 million. These intangible assets are expected to be amortized over the estimated remaining useful lives of 15 years for network affiliations, six to seven years for advertiser relationships, seven to ten years for customer relationships, six years for subscriber relationships, five years management contracts. The equity component of the purchase price could be materially higher or lower depending on several factors including the share price of Media General voting common stock at the time the Meredith Merger closes. Media General and Meredith estimate that a 10% change in the share price would raise or lower the purchase price and goodwill by approximately $113 million. Meredith Media General Pro Forma Condensed Combined Statements of Operations For the Twelve Months Ended December 31, 2014 Media General LIN Media Media General - LIN Merger Meredith Meredith - Media General Media General Historical Media General Station Divestitures Station Acquisitions Pro Forma Media General LIN Media Historical 1.1.14 - 12.18.14 LIN Media Station Divestitures Other (1) Pro Forma LIN Media Combined Company Pro Forma Adjustments Pro Forma Combined Company Meredith Historical Combined Company Pro Forma Adjustments Pro Forma Combined Company Net operating revenue $ $ ) $ ) $ $ $ - $ $ - $ ) (h) $ - Net operating advertising revenue - 915,140 (h) Circulation - All other - 430,136 (h) Total net operating revenue $ $ ) $ ) $ $ $ - $ $ $ - $ Operating costs: Operating expenses, excluding depreciation expense ) ) - ) (i) Selling, general and administrative expenses ) ) 1,351 (a) ) (h),(i), (j) Amortization of program license rights ) ) - - - 14,693 (i) Corporate and other expenses - - ) ) (b) - (h),(i) Depreciation and amortization ) ) 34,232 (c) 71,726 (i),(k) (Gain) Loss related to property and equipment, net ) ) - ) ) - - ) - - ) Impairment of intangibleassets and goodwill - (i) Restructuring - (i) Merger-related expenses - \- - ) (b) - - Total operating costs ) ) ) Operating income (loss) Other income (expense): Interest expense ) - - ) ) 23 ) ) ) (d) (l) ) Debt modification and extinguishment costs ) - - ) - ) - - ) Gain on sale of stations - ) (e) - Other, net - - ) - 1 ) - ) - - ) Total other income (expense) ) - - ) ) 23 ) Income (loss) before income taxes ) (m) Income tax (expense) benefit ) (f) Net income (loss) Net income (loss) attributable to noncontrolling interests (included above) - ) - 1,605 (g) - - Net income (loss) attributable to Company $ $ ) $ $ $ ) $ ) $ ) $ ) $ ) $ ) $ $ ) $ Income (loss)per common share (basic) $ $ $ ) $ ) $ Weighted average common shares (basic) 68,882 (n) Income (loss) per common share (assuming dilution) $ $ $ ) $ ) $ Weighted average common shares (assuming dilution) 73,977 (n) Reflects seven weeks of data for Federated Media and its adjustments for LIN's purchase thereof. (a) Adjust stock compensation expense for incremental amounts related to equity awards issued to LIN employees as part of the aquisition. (b) Reflects the elimination of LIN and Media General expenses of $25.6 million and $45.2 million, respectively, related to the LIN Merger incurred during the year ended December 31, 2014. (c) Reflects the increase in depreciation and amortization expense resulting from the purchase price allocation for tangible and intangible assets to estimated fair value of LIN. Depreciation and amortization is based on estimated remaining useful lives. For the LIN Merger the intangible assets are expected to be amortized over 15 years for network affiliations, seven years for advertiser relationships, eight years for customer relationships, three years for completed technology, 31 years for favorable lease assets and six years for other intangible assets. (d) Adjust interest expense for the debt used to finance the LIN Merger as if the debt was outstanding for the entire period. (e) Reflects the elimination of the $43 million gain recorded on the Media General station divestitures. (f) Reflects the tax effect of pro forma adjustments using the statutory rateof approximately 40% in effect for the period presented. (g) Reflects the separate presentation of net income attributable to LIN's variable interest entities to be consistent with Media General's accounting policies. (h) Reflects the reclassification ofrevenues and expensesof Media General to be consistent with revenue and expenses classification presented. (i) Reflects the reclassification of certain operating costs of Meredith to be consistent with Media General'spresentation. (j) Reflects the adjustment of Meredith pension expense to remove impact of previous actuarial gains and losses. (k) Reflects the increase in the depreciation and amortization expense resulting from the purchase price allocation of tangible and intangible assets to estimated fair value of Meredith. Depreciation and amortization is based on the estimated remaining useful lives. (l) Reflects adjustments to interest expense for the repayment of the outstanding Meredith debt, the repayment of Media General's 2021 Notes and the new debt issued by Media General to finance the Meredith Merger, based on an assumed weighted blended interest rate of 5.1%. The new debt to be issued by Media General is anticipated to be comprised of $945.0 million of unsecured financing and $1.855 billion of secured term loans. A 0.125% change in the assumed interest rate (on a blended basis) would increase or decrease annualized cash interest expenses by approximately $3.5 million. (m) Reflects the tax effect of pro forma adjustments using the statutory rate of approximately 40% in effect for the period presented. (n) Assumes that the approximately 68.9 million shares of voting common stock estimated to be issued to acquire Meredith were outstanding for the entire period. Diluted common shares include an estimate of the dilutive effect of equity instruments including those expected to be issued to certain Meredith employees to replace outstanding Meredith stock options. Meredith Media General Pro Forma Condensed Combined Statements of Operations For the Six Months Ended June 30, 2015 (Unaudited, in thousands except per share amounts) Media General Meredith Meredith - Media General Merger Media General Historical Meredith Historical Combined Company Pro Forma Adjustments Pro Forma Combined Company Net operating revenue $ $ - $ ) (a) $ - Net operating advertising revenue - 397,818 (a) Circulation - - All other - 219,439 (a) Total net operating revenue $ $ $ - $ Operating costs: Operating expenses, excluding depreciation expense ) (b) Selling, general and administrative expenses ) (b) Amortization of program license rights - (b) Corporate and other expenses - (b) Depreciation and amortization (c) Gain related to property and equipment, net ) - - ) Merger-related expenses - - Total operating costs Operating income ) Other income (expense): - Interest expense ) ) ) (d) ) Debt modification and extinguishment costs ) - - ) Other, net - - Total other income (expense) Incomebefore income taxes ) Income tax expense ) ) (e) ) Net income ) Net incomeattributable to noncontrolling interests (included above) - - Net income (loss) attributable to Company $ ) $ $ ) $ Income (loss)per common share (basic) $ ) $ Weighted average common shares (basic) (f) Income (loss) per common share (assuming dilution) $ ) $ Weighted average common shares (assuming dilution) (f) (a) Reflects the reclassification ofrevenues of Media General to be consistent with the condensed combined financial statement revenue classification presented. (b) Reflects the reclassification of certain operating costs of Meredith to be consistent with Media General's presentation. (c) Reflects the increase in the depreciation and amortization expense resulting from the purchase price allocation of tangible and intangible assets to estimated fair value for Meredith. Depreciation and amortization is based on the estimated remaining useful lives. (d) Reflects adjustments to interest expense for the repayment of the outstanding Meredith debt, the repayment of Media General's 2021 Notes and the new debt issued by Media General to finance the Meredith Merger, based on an assumed weighted blended interest rate of 5.1%. The new debt to be issued by Media General is anticipated to be comprised of $945.0 million of unsecured financing and $1.855 billion of secured term loans. A 0.125% change in the assumed interest rate (on a blended basis) would increase or decrease annualized cash interest expenses by approximately $3.5 million. (e) Reflects the tax effect of pro forma adjustments using the statutory rate of approximately 40% in effect for the period presented. (f) Assumes that the approximately 68.9 million shares of voting common stock estimated to be issued to acquire Meredith were outstanding for the entire period. Diluted common shares include an estimate of the dilutive effect of equity instruments including those expected to be issued to certain Meredith employees to replace outstanding Meredith stock options. **** The unaudited pro forma condensed combined financial information does not reflect certain events that have occurred or may occur after the Meredith Merger. As such, the combined company’s financial statements may be materially different than the unaudited pro forma condensed combined financial information presented. The following material items are not reflected in the unaudited pro forma condensed combined financial information: 1. Media General expects to swap or otherwise divest certain television stations as part of the process of obtaining regulatory approvals for the Meredith Merger in the following markets: Portland, OR, Nashville, TN, Hartford, CT, Greenville, SC, Mobile, AL, and Springfield, MA. As the stations that will be swapped or otherwise divested are not yet known, the pro forma financial statements do not reflect any adjustments for such contemplated transactions. 2. Meredith Merger transaction costs are excluded from the statements of operations and are reflected on the balance sheet as an adjustment as required by the pro forma rules. GAAP requires these costs to be recorded as period expenses. 3. The pro forma condensed combined statements of operations reflect historical income tax expense of the respective companies and the tax effect of pro forma adjustments at the statutory rate. The effective tax rate of the combined company is expected to be closer to the statutory rate. 4. Following the Meredith Merger, operating synergies of approximately $80 million are estimated to be achieved. These operating synergies are not reflected in the pro forma condensed combined statement of operations.
